DETAILED ACTION   

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1 – 5, 7 – 15, 17 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (9466652).
With regard to claim 1, Kim et al. disclose a thin-film transistor array substrate (for example, see figs. 8, 11) comprising:
a substrate (101);
a thin-film transistor (thin film transistor as shown in fig. 11 having active layer A1 including channel region, and gate GL1) disposed on the substrate (101), wherein the thin-film transistor includes a semiconductor layer (A1) including a channel area (referred to as “A1A” by examiner’s annotation shown in fig. 11 below, for example, column 9, lines 64 – 67, and column 10, line 1), and a gate electrode (GL1) overlapping the channel area (A1A); and
a storage capacitor including a lower electrode (referred to as “114A” by examiner’s annotation shown in fig. 11 below; wherein the lower electrode (114A) is a portion of layer 114-2) disposed on the channel area (A1A), and an upper electrode (116-1, 116-2, 118-1, 118-2) disposed to overlap the lower electrode (114A), wherein an opening (115) having a single closed curve-shape (for example, see column 10, lines 46, 47) is defined through the upper electrode (116-1, 116-2, 118-1, 118-2),
wherein, on a plane, the upper electrode (116-1, 116-2, 118-1, 118-2) includes a first recessed portion (referred to as “R1” by examiner’s annotation shown in fig. 8 or fig. 11 below; wherein the recess portion R1 forming in the opening 119) and a second recessed portion (referred to as “R2” by examiner’s annotation shown in fig. 8 or fig. 11 below; wherein the recess portion R2 forming in the opening 119), each exposing an edge (referred to as “ED” by examiner’s annotation shown in fig. 8 or fig. 11 below) of the lower electrode (114A).

    PNG
    media_image1.png
    697
    892
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    648
    863
    media_image2.png
    Greyscale


With regard to claim 2, Kim et al. disclose the first recessed portion (R1) exposes a first edge portion (referred to as “ED1” by examiner’s annotation shown in fig. 8 or 11 below) of the lower electrode (114A), the second recessed portion (R2) exposes a second edge portion (referred to as “ED2” by examiner’s annotation shown in fig. 8 or 11 below) of the lower electrode (114A), and the first edge portion (ED1) and the second edge portion (ED2) are disposed in parallel to each other in a predetermined direction (y direction).

    PNG
    media_image3.png
    740
    894
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    648
    863
    media_image4.png
    Greyscale

With regard to claim 3, Kim et al. inherently disclose a sum of an area of the first edge portion and an area of the second edge portion is constant (based on the lower electrode 114A of the layer 114 because the lower electrode layer is not flexible or varied).
With regard to claim 4, Kim et al. disclose a first edge length of the first edge portion (ED1) exposed by the first recessed portion (R1) is the same as a second edge length of the second edge portion (ED1) exposed by the second recessed portion (R2).
With regard to claim 5, Kim et al. disclose a scan line (SLn) extending in a first direction (X - direction), wherein the first edge portion (ED1) and the second edge portion (ED2) are disposed parallel to each other in the first direction (X - direction).

    PNG
    media_image5.png
    648
    834
    media_image5.png
    Greyscale



With regard to claim 7, fig. 8 of Kim et al. disclose a scan line (SLn) extending in a first direction (X - direction), wherein the first edge portion (ED1) and the second edge portion (ED1) are disposed in parallel to each other in a second direction (Y - direction) crossing the first direction (X - direction).
With regard to claim 8, fig. 8 of Kim et al. disclose a node connection line (130) connected to the lower electrode (114A) through the opening (115).
With regard to claim 9, Kim et al. disclose the thin-film transistor includes a compensation thin-film transistor, and the compensation thin-film transistor is connected to the node connection line (130; for example, see column 12, lines 65 – 67).
With regard to claim 10, Kim et al. disclose the thin-film transistor functioning as a driving thin-film transistor (for example, see column 2, lines 50 – 53; column 9, lines 30, 31), and a driving gate electrode (GL1) of the driving thin-film transistor is integrally formed with the lower electrode (114A) as a single unitary unit.
With regard to claim 11, Kim et al. disclose a driving semiconductor layer (one of active layer A1 functioning as a driving semiconductor layer) of the driving thin-film transistor has a curved shape (for example, see column 9, lines 30, 31).
With regard to claim 12, Kim et al. disclose display device (for example, see figs. 3, 8, 9, 11) comprising:
a substrate (101);
a scan line (SL) extending in a first direction (X-direction) on the substrate (101);
a data line (DL) extending in a second direction (Y-direction) crossing the first direction;
a pixel circuit (a pixel circuit including TFTs) electrically connected to the scan line (SL) and the data line (DL); and
a display element (OLED) connected to the pixel circuit,
wherein the pixel circuit includes
a driving thin-film transistor (for example, see column 2, lines 50 – 53; column 9, lines 30, 31) disposed on the substrate (101), wherein the driving thin-film transistor includes a driving semiconductor layer (A1) including a driving channel area (referred to as “A1A” by examiner’s annotation shown in fig. 11 below), and a driving gate electrode (GL1) disposed to overlap the driving channel area (A1A), and
a storage capacitor including a lower electrode (referred to as “114A” by examiner’s annotation shown in fig. 11 below) integrally form with the driving gate electrode (GL1) as a single unitary unit, and an upper electrode (116-1, 116-2, 118-1, 118-2) disposed to overlap the lower electrode (114A), wherein an opening (115) having a single closed curve-shape (for example, see column 10, lines 46, 47) is defined through the upper electrode (116-1, 116-2, 118-1, 118-2),
wherein, on a plane, the upper electrode (116-1, 116-2, 118-1, 118-2) includes a first recessed portion (referred to as “R1” by examiner’s annotation shown in fig. 9 or fig. 11 below; wherein the recess portion R1 forming in the opening 119) and a second recessed portion (referred to as “R2” by examiner’s annotation shown in fig. 9 or fig. 11 below; wherein the recess portion R2 forming in the opening 119), each exposing an edge (referred to as “ED” by examiner’s annotation shown in fig. 9 or fig. 11 below) of the lower electrode (114A).

    PNG
    media_image1.png
    697
    892
    media_image1.png
    Greyscale


    PNG
    media_image6.png
    512
    679
    media_image6.png
    Greyscale



With regard to claims 13, 17, Kim et al. disclose the first recessed portion (R1) exposes a first edge portion (referred to as “ED1” by examiner’s annotation shown in fig. 9 or 11 above) of the lower electrode (114A), the second recessed portion (R2) exposes a second edge portion (referred to as “ED2” by examiner’s annotation shown in fig. 9 or 11 above) of the lower electrode (114A), and the first edge portion (ED1) and the second edge portion (ED2) are disposed in parallel to each other in a second direction (y direction).

With regard to claim 14, Kim et al. inherently disclose a sum of an area of the first edge portion and an area of the second edge portion is constant (based on the lower electrode 114A of the layer 114 because the lower electrode layer is not flexible or varied).
With regard to claim 15, Kim et al. disclose a first edge length of the first edge portion (ED1) exposed by the first recessed portion (R1) is the same as a second edge length of the second edge portion (ED1) exposed by the second recessed portion (R2).
With regard to claim 18, Kim et al. disclose a node connection line (130) connected to the lower electrode (114A) through the opening (115); a compensation thin-film transistor is connected to the node connection line (130; for example, see column 12, lines 65 – 67).
With regard to claim 19, Kim et al. disclose a driving semiconductor layer (one of active layer A1 functioning as a driving semiconductor layer) of the driving thin-film transistor has a curved shape (for example, see column 9, lines 30, 31).
With regard to claim 20, Kim et al. disclose a driving voltage line (130) connected to the lower electrode (114A).

Allowable Subject Matter
3.	Claims 6, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Claims 6, 16 are allowable over the prior art of record, because none of these references disclose or can be combined to yield the claimed invention such as the channel area overlaps at least one selected from the first edge portion and the second edge portion as recited in claim 6, and the driving channel area overlaps at least one of the first edge portion and the second edge portion as recited in claim 16.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN N TRAN whose telephone number is (571) 272 - 1923.  The examiner can normally be reached on 8:30-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571) 272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAN N TRAN/
Primary Examiner, Art Unit 2826